
	

115 HR 5326 RH: Maritime Technical Corrections Act of 2018
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 794
		115th CONGRESS2d Session
		H. R. 5326
		[Report No. 115–1015]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2018
			Mr. Garamendi (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			November 13, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 19, 2018
		
		
			
		
		A BILL
		To amend titles 14 and 46, United States Code, to make technical corrections with respect to Coast
			 Guard and shipping authorities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Maritime Technical Corrections Act of 2018. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Coast Guard
				Sec. 101. Commandant defined.
				Sec. 102. Training course on workings of Congress.
				Sec. 103. Miscellaneous.
				Sec. 104. Department of Defense consultation.
				Sec. 105. Repeal.
				Sec. 106. Mission need statement.
				Sec. 107. Continuation on active duty.
				Sec. 108. System acquisition authorization.
				Sec. 109. Inventory of real property.
				Title II—Maritime Transportation
				Sec. 201. Definitions.
				Sec. 202. Authority to exempt vessels.
				Sec. 203. Passenger vessels.
				Sec. 204. Tank vessels.
				Sec. 205. Grounds for denial or revocation.
				Sec. 206. Miscellaneous corrections to title 46, U.S.C.
				Sec. 207. Miscellaneous corrections to Oil Pollution Act of 1990.
				Sec. 208. Miscellaneous corrections.
			
		ICoast Guard
			101.Commandant defined
 (a)In generalChapter 1 of title 14, United States Code, is amended by adding at the end the following:  5.Commandant definedIn this title, the term Commandant means the Commandant of the Coast Guard..
 (b)Clerical amendmentThe analysis for chapter 1 of title 14, United States Code, is amended by adding at the end the following:
					
						
							5. Commandant defined..
 (c)Conforming amendmentsTitle 14, United States Code, is amended— (1)in section 58(a) by striking Commandant of the Coast Guard and inserting Commandant;
 (2)in section 101 by striking Commandant of the Coast Guard and inserting Commandant; (3)in section 693 by striking Commandant of the Coast Guard and inserting Commandant;
 (4)in section 672a(a) by striking Commandant of the Coast Guard and inserting Commandant; (5)in section 678(a) by striking Commandant of the Coast Guard and inserting Commandant;
 (6)in section 561(a) by striking Commandant of the Coast Guard and inserting Commandant; (7)in section 577(a) by striking Commandant of the Coast Guard and inserting Commandant;
 (8)in section 581— (A)by striking paragraph (4); and
 (B)by redesignating paragraphs (5) through (12) as paragraphs (4) through (11), respectively; (9)in section 200(a) by striking Commandant of the Coast Guard and inserting Commandant;
 (10)in section 196(b)(1) by striking Commandant of the Coast Guard and inserting Commandant; (11)in section 199 by striking Commandant of the Coast Guard and inserting Commandant;
 (12)in section 429(a)(1) by striking Commandant of the Coast Guard and inserting Commandant; (13)in section 423(a)(2) by striking Commandant of the Coast Guard and inserting Commandant;
 (14)in section 2702(5) by striking Commandant of the Coast Guard and inserting Commandant; (15)in section 2902(a) by striking Commandant of the Coast Guard and inserting Commandant; and
 (16)in section 2903(f)(1) by striking Commandant of the Coast Guard and inserting Commandant. 102.Training course on workings of CongressSection 60(d) of title 14, United States Code, is amended to read as follows:
				
 (d)Completion of required trainingA Coast Guard flag officer who is newly appointed or assigned to a billet in the National Capital Region, and a Coast Guard Senior Executive Service employee who is newly employed in the National Capital Region, shall complete a training course that meets the requirements of this section not later than 60 days after reporting for duty..
			103.Miscellaneous
 (a)Secretary; general powersSection 92 of title 14, United States Code, is amended by redesignating subsections (f) through (i) as subsections (e) through (h), respectively.
 (b)Commandant; general powersSection 93(a)(21) of title 14, United States Code, is amended by striking section 30305(a) and inserting section 30305(b)(7). (c)Enlisted members (1)Department of the Army and Department of the Air ForceSection 144(b) of title 14, United States Code, is amended by striking enlisted men each place it appears and inserting enlisted members.
 (2)Navy DepartmentSection 145(b) of title 14, United States Code, is amended by striking enlisted men each place it appears and inserting enlisted members. (3)Purchase of commissary and quartermaster suppliesSection 4 of the Act of May 22, 1926 (44 Stat. 626, chapter 371; 33 U.S.C. 754a), is amended by striking enlisted men and inserting enlisted members.
 (d)Arctic maritime transportationSection 90(f) of title 14, United States Code, is amended by striking the question mark. (e)Long-Term lease authority for lighthouse propertySection 672a(a) of title 14, United States Code, as amended by this Act, is further amended by striking Section 321 of chapter 314 of the Act of June 30, 1932 (40 U.S.C. 303b) and inserting Section 1302 of title 40.
 (f)Required contract termsSection 565 of title 14, United States Code, is amended— (1)in subsection (a) by striking awarded or issued by the Coast Guard after the date of enactment of the Coast Guard Authorization Act of 2010; and
 (2)in subsection (b)(1) by striking after the date of enactment of the Coast Guard Authorization Act of 2010. (g)Acquisition program baseline breachSection 575(c) of title 14, United States Code, is amended by striking certification, with a supporting explanation, that and inserting determination, with a supporting explanation, of whether.
 (h)Enlistments; term, gradeSection 351(a) of title 14, United States Code, is amended by inserting the duration of their before minority. (i)Members of the Auxiliary; statusSection 823a(b)(9) of title 14, United States Code, is amended by striking On or after January 1, 2001, section and inserting Section.
 (j)Use of member's facilitiesSection 826(b) of title 14, United States Code, is amended by striking section 154 of title 23, United States Code and inserting section 30102 of title 49. (k)Availability of appropriationsSection 830(b) of title 14, United States Code, is amended by striking 1954 and inserting 1986.
 104.Department of Defense consultationSection 566 of title 14, United States Code, is amended— (1)in subsection (b) by striking enter into and inserting maintain; and
 (2)by striking subsection (d). 105.RepealSection 568 of title 14, United States Code, and the item relating to that section in the analysis for chapter 15 of that title, are repealed.
			106.Mission need statement
 Section 569 of title 14, United States Code, is— (1)amended in subsection (a)—
 (A)by striking for fiscal year 2016 and inserting for fiscal year 2019; and (B)by striking , on the date on which the President submits to Congress a budget for fiscal year 2019 under such section,.
 107.Continuation on active dutySection 290(a) of title 14, United States Code, is amended by striking Officers, other than the Commandant, serving and inserting Officers serving. 108.System acquisition authorization (a)Requirement for prior authorization of appropriationsSection 2701(2) of title 14, United States Code, is amended by striking and aircraft and inserting aircraft, and systems.
 (b)Authorization of appropriationsSection 2702(2) of title 14, United States Code, is amended by striking and aircraft and inserting aircraft, and systems. 109.Inventory of real propertySection 679 of title 14, United States Code, is amended—
 (1)in subsection (a) by striking Not later than September 30, 2015, the Commandant shall establish and inserting The Commandant shall maintain; and (2)by striking subsection (b) and inserting the following:
					
 (b)UpdatesThe Commandant shall update information on each unit of real property included in the inventory required under subsection (a) not later than 30 days after any change relating to the control of such property..
				IIMaritime Transportation
			201.Definitions
				(a)In general
 (1)Section 2101 of title 46, United States Code, is amended— (A)by inserting after paragraph (4) the following:
							
 ( )Commandant means the Commandant of the Coast Guard.; (B)by striking the semicolon at the end of paragraph (14) and inserting a period; and
 (C)by redesignating the paragraphs of such section in order as paragraphs (1) through (54), respectively.
 (2)Section 3701 of title 46, United States Code, is amended by redesignating paragraphs (3) and (4) as paragraphs (2) and (3) respectively.
					(b)Conforming amendments
 (1)Section 114(o)(3) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1383a(o)(3)) is amended— (A)by striking section 2101(11a) and inserting section 2101(12); and
 (B)by striking section 2101(11b) and inserting section 2101(13). (2)Section 3(3) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802(3)), is amended by striking section 2101(21a) and inserting section 2101(30).
 (3)Section 1992(d)(7) of title 18, United States Code, is amended by striking section 2101(22) and inserting section 2101(31). (4)Section 12(c) of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1980b(c)) is amended by striking section 2101(11a) and inserting section 2101(12).
 (5)Section 311(a)(26)(D) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)(26)(D)) is amended by striking section 2101(17a) and inserting section 2101(23).
 (6)Section 2113(3) of title 46, United States Code, is amended by striking section 2101(42)(A) and inserting section 2101(51)(A). (7)Section 2116(d)(1) of title 46, United States Code, is amended by striking Coast Guard Commandant and inserting Commandant.
 (8)Section 3202(a)(1)(A) of title 46, United States Code, is amended by striking section 2101(21)(A) and inserting section 2101(29)(A). (9)Section 3507 of title 46, United States Code, is amended—
 (A)in subsection (k)(1), by striking section 2101(22) and inserting section 2101(31); and (B)by striking subsection (l) and inserting the following:
							
 (l)DefinitionIn this section and section 3508, the term owner means the owner, charterer, managing operator, master, or other individual in charge of a vessel.. (10)Section 4105 of title 46, United States Code, is amended—
 (A)in subsection (b)(1), by striking section 2101(42) and inserting section 2101(51); and (B)in subsection (c), by striking section 2101(42)(A) and inserting section 2101(51)(A).
 (11)Section 6101(i)(4) of title 46, United States Code, is amended by striking of the Coast Guard. (12)Section 7510(c)(1) of title 46, United States Code, is amended by striking Commandant of the Coast Guard and inserting Commandant.
 (13)Section 7706(a) of title 46, United States Code, is amended by striking of the Coast Guard. (14)Section 8108(a)(1) of title 46, United States Code, is amended by striking of the Coast Guard.
 (15)Section 12119(a)(3) of title 46, United States Code, is amended by striking section 2101(20) and inserting section 2101(26). (16)Section 80302(d) of title 46, United States Code, is amended by striking of the Coast Guard the first place it appears.
 (17)Section 1101 of title 49, United States Code, is amended by striking Section 2101(17a) and inserting Section 2101(23). 202.Authority to exempt vessels (a)In generalSection 2113 of title 46, United States Code, is amended—
 (1)by adding and after the semicolon at the end of paragraph (3); and (2)by striking paragraphs (4) and (5) and inserting the following:
						
 (4)maintain different structural fire protection, manning, operating, and equipment requirements for vessels that satisfied requirements set forth in the Passenger Vessel Safety Act of 1993 (Public Law 103–206) before June 21, 1994..
 (b)Conforming amendmentsSection 3306(i) of title 46, United States Code, is amended by striking section 2113(5) and inserting section 2113(4). 203.Passenger vessels (a)Section 3507 of title 46, United States Code, is amended—
 (1)by striking subsection (a)(3); (2)in subsection (e)(2), by striking services confidential and inserting services as confidential; and
 (3)in subsection (i), by striking Within 6 months after the date of enactment of the Cruise Vessel Security and Safety Act of 2010, the Secretary shall issue and insert The Secretary shall maintain.
 (b)Section 3508 of title 46, United States Code, is amended— (1)in subsection (a), by striking Within 1 year after the date of enactment of the Cruise Vessel Security and Safety Act of 2010, the and inserting The, and by striking develop and inserting maintain;
 (2)in subsection (c), by striking Beginning 2 years after the standards are established under subsection (b), no and inserting No; (3)by striking subsection (d) and redesignating subsections (e) and (f) as subsections (d) and (e), respectively; and
 (4)in subsection (e), as redesignated by paragraph (3), by striking subsection (e) each place it appears and inserting subsection (d). 204.Tank vessels (a)Section 3703a of title 46, United States Code, is amended—
 (1)in subsection (b), by striking paragraph (3) and redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5), respectively;
 (2)in subsection (c)(2)— (A)by striking that is delivered and inserting that was delivered;
 (B)by striking that qualifies and inserting that qualified; and (C)by striking after January 1, 2015,;
 (3)in subsection (c)(3)— (A)by striking that is delivered and inserting that was delivered; and
 (B)by striking that qualifies and inserting that qualified; (4)by striking subsection (c)(3)(A) and inserting the following:
						
 (A)in the case of a vessel of at least 5,000 gross tons but less than 15,000 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, if the vessel is 25 years old or older and has a single hull, or is 30 years old or older and has a double bottom or double sides;;
 (5)by striking subsection (c)(3)(B) and inserting the following:  (B)in the case of a vessel of at least 15,000 gross tons but less than 30,000 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, if the vessel is 25 years old or older and has a single hull, or is 30 years old or older and has a double bottom or double sides; and;
 (6)by striking subsection (c)(3)(C) and inserting the following:  (C)in the case of a vessel of at least 30,000 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, if the vessel is 23 years old or older and has a single hull, or is 28 years old or older and has a double bottom or double sides.; and
 (7)in subsection (e)— (A)in paragraph (1), by striking and except as otherwise provided in paragraphs (2) and (3) of this subsection; and
 (B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). (b)Section 3705 of title 46, United States Code, is amended—
 (1)in subsection (b)— (A)by striking paragraph (2);
 (B)by striking (1); and (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and
 (2)in subsection (c), by striking before January 2, 1986, or the date on which the tanker reaches 15 years of age, whichever is later. (c)Section 3706(d) of title 46, United States Code, is amended by striking before January 2, 1986, or the date on which it reaches 15 years of age, whichever is later.
 (d)Section 1001(32)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(32)(A)) is amended by striking (other than a vessel described in section 3703a(b)(3) of title 46, United States Code). 205.Grounds for denial or revocation (a)Section 7503 of title 46, United States Code, is amended to read as follows:
					
 7503.Dangerous drugs as grounds for denialA license, certificate of registry, or merchant mariner's document authorized to be issued under this part may be denied to an individual who—
 (1)within 10 years before applying for the license, certificate, or document, has been convicted of violating a dangerous drug law of the United States or of a State; or
 (2)when applying, has ever been a user of, or addicted to, a dangerous drug unless the individual provides satisfactory proof that the individual is cured..
 (b)Section 7704 of title 46, United States Code, is amended by redesignating subsections (b) and (c) as subsections (a) and (b), respectively.
				206.Miscellaneous corrections to title 46, U.S.C
 (a)Section 2110 of title 46, United States Code, is amended by striking subsection (k). (b)Section 2116(c) of title 46, United States Code, is amended by striking Beginning with fiscal year 2011 and each fiscal year thereafter, the and inserting The.
 (c)Section 3302(g)(2) of title 46, United States Code, is amended by striking After December 31, 1988, this and inserting This. (d)Section 6101(j) of title 46, United States Code, is amended by striking , as soon as possible, and no later than January 1, 2005,.
 (e)Section 7505 of title 46, United States Code, is amended by striking section 206(b)(7) of the National Driver Register Act of 1982 (23 U.S.C. 401 note) and inserting section 30305(b)(7) of title 49. (f)Section 7702(c)(1) of title 46, United States Code, is amended by striking section 206(b)(4) of the National Driver Register Act of 1982 (23 U.S.C. 401 note) and inserting section 30305(b)(7) of title 49.
 (g)Section 8106(f) of title 46, United States Code, is amended by striking paragraph (3) and inserting the following:
					
 (3)Continuing violationsThe maximum amount of a civil penalty for a violation under this subsection shall be $100,000.. (h)Section 8703 of title 46, United States Code, is amended by redesignating subsection (c) as subsection (b).
 (i)Section 11113 of title 46, United States Code, is amended— (1)in subsection (a)(4)(A) by striking paragraph (2) and inserting paragraph (3); and
 (2)in subsection (c)(2)(B)— (A)by striking section 2(9)(a) and inserting section 2(a)(9)(A); and
 (B)by striking 33 U.S.C. 1901(9)(a) and inserting 33 U.S.C. 1901(a)(9)(A). (j)Section 12113(d)(2)(C)(iii) of title 46, United States Code, is amended by striking 118 Stat. 2887) and inserting 118 Stat. 2887)).
 (k)Section 13107(c)(2) of title 46, United States Code, is amended by striking On and after October 1, 2016, no and inserting No. (l)Section 31322(a)(4)(B) of title 46, United States Code, is amended by striking state and inserting State.
 (m)Section 52101(d) of title 46, United States Code, is amended by striking (50 App. U.S.C. 459(a)) and inserting (50 U.S.C. 3808(a)). (n)The analysis for chapter 531 of title 46, United States Code, is amended by striking the item relating to section 53109:
 (o)Section 53106(a)(1) of title 46, United States Code, is amended by striking subparagraphs (A), (B), (C), and (D), and by redesignating subparagraphs (E), (F), and (G) as subparagraphs (A), (B), and (C), respectively.
 (p)Section 53111 of title 46, United States Code, is amended by striking paragraphs (1) through (4), and by redesignating paragraphs (5), (6), and (7) as paragraphs (1), (2), and (3), respectively.
 (q)Section 53501 of title 46, United States Code, is amended— (1)in paragraph (5)(A)(iii), by striking transportation trade trade or and inserting transportation trade or;
 (2)by redesignating paragraph (8) as paragraph (9); (3)by striking the second paragraph (7) (relating to the definition of United States foreign trade); and
 (4)by inserting after the first paragraph (7) the following:  (8)United States foreign tradeThe term United States foreign trade includes those areas in domestic trade in which a vessel built with a construction-differential subsidy is allowed to operate under the first sentence of section 506 of the Merchant Marine Act, 1936..
 (r)Section 54101(f) of title 46, United States Code, is amended by striking paragraph (2) and inserting the following:
					
 (2)Minimum standards for payment or reimbursementEach application submitted under paragraph (1) shall include a comprehensive description of— (A)the need for the project;
 (B)the methodology for implementing the project; and (C)any existing programs or arrangements that can be used to supplement or leverage assistance under the program..
 (s)Section 55305(d)(2)(D) of title 46, United States Code, is amended by striking 421(c)(1) and inserting 1303(a)(1)). (t)The analysis for chapter 575 of title 46, United States Code, is amended in the item relating to section 57533 by adding a period at the end.
 (u)Section 57532(d) of title 46, United States Code, is amended by striking (50 App. U.S.C. 1291(a), (c), 1293(c), 1294) and inserting (50 U.S.C. 4701(a), (c), 4703(c), and 4704). (v)Section 60303(c) of title 46, United States Code, is amended in by striking Subsection (a) section does and inserting Subsection (a) does.
				207.Miscellaneous corrections to Oil Pollution Act of 1990
 (a)Section 2 of the Oil Pollution Act of 1990 (33 U.S.C. 2701 note) is amended by— (1)inserting after the item relating to section 5007 the following:
						
							
								Sec. 5008. North Pacific Marine Research Institute..
 (2)striking the item relating to section 6003. (b)Section 1003(d)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2703(d)(5)) is amended by inserting section before 1002(a).
 (c)Section 1004(d)(2)(C) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(d)(2)(C)) is amended by striking under this subparagraph (A) and inserting under subparagraph (A).
 (d)Section 4303 of the Oil Pollution Act of 1990 (33 U.S.C. 2716a) is amended— (1)in subsection (a), by striking subsection (c)(2) and inserting subsection (b)(2); and
 (2)in subsection (b), by striking this section 1016 and inserting section 1016. (e)Section 5002(l)(2) of the Oil Pollution Act of 1990 (33 U.S.C. 2732(l)(2)) is amended by striking General Accounting Office and inserting Government Accountability Office.
				208.Miscellaneous corrections
 (a)Section 1 of the Act of June 15, 1917 (chapter 30; 50 U.S.C. 191), is amended by striking the Secretary of the Treasury and inserting the Secretary of the department in which the Coast Guard is operating. (b)Section 5(b) of the Act entitled An Act to regulate the construction of bridges over navigable waters, approved March 23, 1906, popularly known as the Bridge Act of 1906 (chapter 1130; 33 U.S.C. 495(b)), is amended by striking $5,000 for a violation occurring in 2004; $10,000 for a violation occurring in 2005; $15,000 for a violation occurring in 2006; $20,000 for a violation occurring in 2007; and.
 (c)Section 5(f) of the Act to Prevent Pollution from Ships (33 U.S.C. 1904(f)) is amended to read as follows:
					
 (f)Ship clearance; refusal or revocationIf a ship is under a detention order under this section, the Secretary may refuse or revoke the clearance required by section 60105 of title 46, United States Code..
				
	
		November 13, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
